DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 2-13, and 15-22 are pending.

Claims 2-13, and 15-22 are under examination.

Priority
	This application in a continuation application (CON) of U.S. application, 16345356, filed 4/26/2019, which is a national stage entry (371) of PCT/US2017/058846, filed 10/27/2017, which claims priority from U.S. provisional application 62414287, filed 10/28/2016.

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).
Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The specification is objected to for containing an embedded hyperlink at p. 34, paragraph [00135], line 6.
Claim Objections
	Claims 2 and 22 are objected to because of the following informalities:  
	Claims 2 and 22 recite the phrase "or a cancer derived therefrom".  It is unclear as to which cancers this phrase is referring to, and thus this phrase should be removed from the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends on claim 2. Claim 2 recites “a method of treating a subject afflicted with a urothelial carcinoma (UC)”. Claim 4 recites “wherein the UC comprises a transitional cell carcinoma”. Urothelial carcinoma (UC) is also known as transitional cell carcinoma (TCC). Therefore claim 4 does not constitute a further limitation on claim 2. Further, squamous cell carcinoma and adenocarcinoma are types of bladder cancers that are separate from urothelial carcinoma. As these are completely different cancers from urothelial carcinoma, they fail to include all the limitations of claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02387996 (Clinical Trial published 3/20/2015).
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab, an anti-PD-1 antibody (Eligibility, Inclusion Criteria).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogswell (US 2015/0125463 A1 published 5/7/2015).
Cogswell further teaches a kit for treating a subject afflicted with a cancer, the kit comprising: (a) a dosage ranging from 0.1 to 20.0  mg / kg body weight of an Ab or an antigen-binding portion thereof that specifically binds to and inhibits PD-1; (b) a dosage ranging from 0.1 to 20.0 mg/kg of an Ab or an antigen-binding portion thereof that specifically binds to and inhibits CTLA-4 ; and (c) instructions for using the combination of the anti-PD-1 and anti CTLA-4 antibodies in any of the concurrent regimen methods (claim 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-13, 16-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(1):121-7., published 9/18/2013).
NCT01928394 (Clinical Trial published 6/10/2014) teaches a method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Study Description; Arms and Interventions).
NCT01928394 further teaches that the cancer is locally advanced or metastatic (Eligibility).
NCT01928394 further teaches that Nivolumab is administered at a 1 mg/kg solution intravenously together with Ipilimumab at 3 mg/kg solution every 3 weeks (Arms and Interventions).
NCT01928394 does not teach that the bladder cancer is urothelial carcinoma.
NCT01928394 does not teach the subject received at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy.
These deficiencies are made up for by NCT02387996 and Carthon.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is recurrent (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is transitional cell carcinoma (Eligibility, Inclusion Criteria).
	NCT02387996 further teaches that the urothelial cancer is locally advanced for metastatic (Eligibility, Inclusion Criteria).
NCT02387996 teaches that the patients had at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy (Eligibility, Inclusion Criteria).
Carthon teaches a method of treating subjects with urothelial carcinoma comprising administering to the subject, ipilimumab (Abstract).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, to specifically treat urothelial carcinoma wherein the subjects one previous line of platinum based chemotherapy, as taught by NCT02387996 and Carthon. One would be motivated to do so to more specifically and effectively treat urothelial carcinoma. It was already known in the art that nivolumab and ipilimumab are effective treatments for urothelial carcinoma, which is a type of bladder cancer, and further that nivolumab was effective in subjects who had urothelial cancer with one previous line of platinum-based therapy. One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success of specifically treating a subject with urothelial carcinoma wherein the subjects had one previous line of platinum-based therapy by administering nivolumab and ipilimumab, as it was already known in the art that nivolumab and ipilumumab are effective treatments for subjects with urothelial carcinoma and that nivolumab was effective in the subjects that had one previous line of platinum-based therapy. 
In regards to claim 13, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions). 

Claims 2-12, 16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) , and further in view of Necchi (Clin Genitourin Cancer. 2015;13(2):178-184., published 9/23/2013)
In regards to claims 2-12, and 16-17, the teachings of NCT01928394 in view of NCT02387996 and Carthon are discussed supra.
In regards to claim 22, the teachings of NCT02387996 are discussed supra.
In regards to claims 18-19, NCT01928394 in view of NCT02387996 and Carthon does not teach the platinum-based therapy comprises cisplatin.
This deficiency is made up for in Necchi. 
Necchi teaches that cisplatin-based chemotherapy is an effective method of treating subjects with urothelial carcinoma (Introduction; Conclusion).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, NCT02387996, and Carthon, to treat subjects with at least one previous line of cisplatin therapy, as taught by Necchi. 
As NCT01928394, NCT02387996, and Carthon already teach the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody wherein the subject has had prior treatment with a platinum agent. It would be obvious to one of ordinary skill in the art to use an already well established platinum agent used to treat urothelial carcinoma, cisplatin, as taught in Necchi, as the platinum agent in the prior line of treatment.
One would be motivated to do so as it was already known that the combination of nivolumab and ipilimumab are effective in treating subjects who had prior treatments with platinum agents, and cisplatin was already a known platinum agent used to treat urothelial carcinoma. One would have had a reasonable expectation of success when specifically using cisplatin as the platinum agent used during the prior chemotherapy.

Claim 2-12, 16-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) , and further in view of Ismaili (F J Hematol Oncol. 2011 Sep 9;4:35., published 9/9/2011)
In regards to claims 2-12, and 16-17, the teachings of NCT01928394 in view of NCT02387996 and Carthon are discussed supra.
In regards to claim 22, the teachings of NCT02387996 are discussed supra.
In regards to claims 20, NCT01928394 in view of NCT02387996 and Carthon does not teach the platinum-based therapy comprises carboplatin.
This deficiency is made up for in Ismaili. 
	Ismaili teaches the standard treatment for bladder cancer, which includes urothelial cancer, is based on cisplatin chemotherapy regimens type MVAC, HD-MVAC, gemcitabine plus cisplatin (GC) or dose dense GC. In unfit patients, carboplatin based regimes; gemcitabine plus carboplatin or methotrexate plus carboplatin plus vinblastine (MCAVI) are reasonable options (Abstract).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, NCT02387996, and Carthon, to treat subjects with at least one previous line of cisplatin therapy, as taught by Necchi. 
As NCT01928394, NCT02387996, and Carthon already teach the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody wherein the subject has had prior treatment with a platinum agent. It would be obvious to one of ordinary skill in the art to use an already well established platinum agent used to treat urothelial carcinoma, carboplatin, as taught in Ismaili, as the platinum agent in the prior line of treatment.
One would be motivated to do so as it was already known that the combination of nivolumab and ipilimumab are effective in treating subjects who had prior treatments with platinum agents, and carboplatin was already a known platinum agent used to treat urothelial carcinoma. One would have had a reasonable expectation of success when specifically using carboplatin as the platinum agent used during the prior chemotherapy.

Claim 2-12, 16-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) , and further in view of FDA (FDA, Modification of the Dosage Regimen for Nivolumab, published 9/15/2016)
In regards to claims 2-12, and 16-17, the teachings of NCT01928394 in view of NCT02387996 and Carthon are discussed supra.
In regards to claim 22, the teachings of NCT02387996 are discussed supra.
In regards to claim 21, NCT01928394 does not teach the anti-PD-1 antibody is administered at a flat dose, the anti-CTLA-4 antibody is administered at a flat dose, or each of the anti-PD-1 antibody and the anti-CTLA-4 antibody is administered at a flat dose.
FDA teaches that the approved recommended dosage regimen with nivolumab for treating renal cell carcinoma were modified to a fixed dose of 240 mg (paragraph 1). Renal cell carcinomas and urothelial carcinomas are both types of kidney cancers.
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, NCT02387996, and Carthon, to administer a fixed dose of nivolumab, as taught by FDA. 
One would have been motivated to modify the dosage to a fixed dosing schedule as it is the recommended dosage by the FDA based on population pharmacokinetics analyses and dose/exposure-response analyses demonstrating the comparability of the pharmacokinetics exposure, safety, and efficacy of the proposed new dosing regimen with the previously approved regimen (paragraph 4).
 As the prior art teaches that a fixed dose of nivolumab is an effective treatment for subjects with a kidney cancer such as renal cell carcinoma, it would be obvious to modify the method as taught by NCT01928394, NCT02387996, and Carthon, to administer a fixed dose of nivolumab to treat a kidney cancer, such as urothelial carcinoma. One would have a reasonable expectation of success, as it was already known that nivolumab treats urothelial carcinoma, and it was also known that nivolumab also treats renal cell carcinomas, both of which are kidney cancers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13, 16-17, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10174113 B2 in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(1):121-7.published 9/18/2013).
The U.S. patent claims a method of treating subjects with melanoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Claim 1).
The U.S. patent claims that Nivolumab is administered at a 1 mg/kg solution intravenously together with Ipilimumab at 3 mg/kg solution every 3 weeks (Claims 2, 10, 13, 15).
The U.S. patent does not claim that the cancer is urothelial carcinoma or a cancer derived therefrom.
These deficiencies are made up for by NCT02387996 and Carthon.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is recurrent (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is transitional cell carcinoma (Eligibility, Inclusion Criteria).
	NCT02387996 further teaches that the urothelial cancer is locally advanced for metastatic (Eligibility, Inclusion Criteria).
NCT02387996 teaches that the patients had at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy (Eligibility, Inclusion Criteria).
Carthon teaches a method of treating subjects with urothelial carcinoma comprising administering to the subject, ipilimumab (Abstract).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with melanoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by the U.S. patent, to specifically treat urothelial carcinoma wherein the subjects one previous line of platinum based chemotherapy, as taught by NCT02387996 and Carthon. One would be motivated to do so to more specifically and effectively treat urothelial carcinoma. It was already known in the art that nivolumab and ipilimumab are effective treatments for urothelial carcinoma, and further that nivolumab was effective in subjects who had urothelial cancer with one previous line of platinum-based therapy. One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success of specifically treating a subject with urothelial carcinoma wherein the subjects had one previous line of platinum-based therapy by administering nivolumab and ipilimumab, as it was already known in the art that nivolumab and ipilumumab are effective treatments for subjects with urothelial carcinoma and that nivolumab was effective in the subjects that had one previous line of platinum-based therapy. 
In regards to claim 13, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions). 


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11072657 B2 in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(1):121-7.published 9/18/2013).
	The U.S. patent claims a method of treating subjects with NSCLC comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Claims 1-4, and 11).
The U.S. patent does not claim that the cancer is urothelial carcinoma or a cancer derived therefrom.
These deficiencies are made up for by NCT02387996 and Carthon.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is recurrent (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is transitional cell carcinoma (Eligibility, Inclusion Criteria).
	NCT02387996 further teaches that the urothelial cancer is locally advanced for metastatic (Eligibility, Inclusion Criteria).
NCT02387996 teaches that the patients had at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy (Eligibility, Inclusion Criteria).
Carthon teaches a method of treating subjects with urothelial carcinoma comprising administering to the subject, ipilimumab (Abstract).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with NSCLC comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by the U.S. patent, to specifically treat urothelial carcinoma wherein the subjects one previous line of platinum based chemotherapy, as taught by NCT02387996 and Carthon. One would be motivated to do so to more specifically and effectively treat urothelial carcinoma. It was already known in the art that nivolumab and ipilimumab are effective treatments for urothelial carcinoma, and further that nivolumab was effective in subjects who had urothelial cancer with one previous line of platinum-based therapy. One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success of specifically treating a subject with urothelial carcinoma wherein the subjects had one previous line of platinum-based therapy by administering nivolumab and ipilimumab, as it was already known in the art that nivolumab and ipilumumab are effective treatments for subjects with urothelial carcinoma and that nivolumab was effective in the subjects that had one previous line of platinum-based therapy. 
In regards to claim 13, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions). 

Claims 2-13, 16-17, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9856320 B2 in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(1):121-7.published 9/18/2013).
	US 9,856,320 B2 teaches a method of treating subjects with cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Claim 1-3).
	US 9,856,320 B2 further teaches that the cancer is advanced, recurring, metastatic, and/or refractory (Claim 10).
	US 9,856,320 B2 further teaches that Nivolumab is administered at a 1 mg/kg solution intravenously together with Ipilimumab at 3 mg/kg solution every 3 weeks (Claims 12-17).
	US 9,856,320 B2 further teaches that the cancer is bladder cancer (Claim 8).
	US 9,856,320 B2 does not teach that the bladder cancer is urothelial carcinoma.
These deficiencies are made up for by NCT02387996 and Carthon.
	NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
	NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab (Eligibility, Inclusion Criteria).
NCT02387996 further teaches that the urothelial cancer is recurrent (Eligibility, Inclusion Criteria).
	NCT02387996 further teaches that the urothelial cancer is transitional cell carcinoma (Eligibility, Inclusion Criteria).
	NCT02387996 further teaches that the urothelial cancer is locally advanced for metastatic (Eligibility, Inclusion Criteria).
	NCT02387996 teaches that the patients had at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy (Eligibility, Inclusion Criteria).
	Carthon teaches a method of treating subjects with urothelial carcinoma comprising administering to the subject, ipilimumab (Abstract).
	It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, to specifically treat urothelial carcinoma wherein the subjects one previous line of platinum based chemotherapy, as taught by NCT02387996 and Carthon. One would be motivated to do so to more specifically and effectively treat urothelial carcinoma. It was already known in the art that nivolumab and ipilimumab are effective treatments for urothelial carcinoma, which is a type of bladder cancer, and further that nivolumab was effective in subjects who had urothelial cancer with one previous line of platinum-based therapy. One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success of specifically treating a subject with urothelial carcinoma wherein the subjects had one previous line of platinum-based therapy by administering nivolumab and ipilimumab, as it was already known in the art that nivolumab and ipilumumab are effective treatments for subjects with urothelial carcinoma and that nivolumab was effective in the subjects that had one previous line of platinum-based therapy.
In regards to claim 13, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions). 

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643      


/HONG SANG/               Primary Examiner, Art Unit 1643